Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Response to Amendment
Claims 1, 12 and 22 are amended. Claims 4, 10, 15, 21 and 23 are cancelled. Claims 1-3, 5-9, 11-14, 16-20 and 22 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7-9, 12-14, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Orr ( US Pub: 20150348554)  and further in view of Simon ( US Provisional: 62298393)  and further in view of Kennedy ( US Pub: 20140143666 ) 

Regarding claim 1, Orr teaches a  voice assistance system for a plurality of devices connected to a network( plurality of electronic devices, Para 0114), the system comprising: an interface configured to receive a signal indicative of a voice command made to a first device( receive voice command, Para 0041; process can be performed by each user device, para 0073), the voice command specifying a previously-performed command ( When compared to the entries shown in FIG. 4, it can be determined that only “Upstairs Thermostat” and “Downstairs Thermostat” accept state float values, Para 0058 and the states are previously stored, Para 0089) ; and at least one processor configured to: extract an action to be performed according to the voice command( extract a command to be performed, Fig 5, Para 0057-0060), determine, among the plurality of devices a second device  as having performed command  specified in the voice command ( based on the states determine the devices, which could be based on the previous information, Para 0057-0059, 0068, 0089) , access data related to the second device from a storage device based on the voice command, generate a control signal based on the data for actuating a control on at least one of the first device and the second device according to the voice command ( performing the command ( all the lights, Para 0056) , Para 0096-0097, Fig 9)
Orr does not explicitly teaches the voice command specifying a previously-played content without specifying by which of the one of the plurality of devices the content was played; and determine, among the plurality of devices a second device  as having played the content specified in the voice command 
( the content from the voice command may include a command for the media playback system to play media content but may not identify a particular listening zone or playback zone of the media playback system. Based on this content and information in a user profile for the registered user, such as user history, the computing device 506 may (i) configure an instruction or a set of instructions to cause the media playback system to play the media content via one or more PBDs within the particular playback zone of the media playback system and (ii) implement the configured instruction or set of instructions to play the media content via the one or more PBDs .Para 110, 0127; wherein User history may include commonly used or previously used playback settings by the user to play media content, Para 0126) 
Orr has a base concept of executing the voice command based on the disambiguation, content and historical information. Orr differed by the claimed invention on the concept of  command including previously played content without specifying the device, Simon teaches the concept of command which includes the content without specifying the device and based on the information the device is determined and the results is predictable that it makes the system more user friendly
Orr modified by Simon does not explicitly teaches recognize a user based on comparing the signal to biometric data, aggregate data relating to the user through interaction with the plurality of devices, and conduct computer learning of speech signatures and patterns to enhance recognition of the user and a content of the voice command.
However Kennedy teaches recognize a user based on comparing the signal to biometric data ( recognize user by different voice patterns, Para 0048,  0050) , aggregate data relating to the user through interaction with the plurality of devices ( aggregate data from all the devices, data based on user’s network, Para 0044, 0055) , and conduct computer learning of speech signatures and patterns to enhance ( AI remembers metadata for the users, metadata include voice signatures, Para 0050, 0062-0063) 
It would have been obvious having the teachings of Orr and Simon to further in view of Kenney before effective filing date to personalize the system ( Para 0044, 0050-0053, Kennedy) 


Regarding claim 2, Orr as above wherein: the interface is configured to receive a second signal indicative of a second voice command to the second device, and the at least one processor is configured to: process the second signal to apprehend the second voice command; access data related to the first device from the storage device based on the second voice command, wherein the first device is implicated by the voice command, and generate a control signal based on the data for actuating a control on at least one of the first device and the second device according to the second voice command ( any number of voice command, Para 0058, 0071, 0096-0097) 

Regarding claim 3, Orr as above in claim 1, teaches wherein a universal voice recognition system resides on a cloud server, and the storage unit is a cloud storage ( cloud, Para 0029) 

Regarding claim 7, Orr as above in claim 1, teaches wherein the at least one processor is configured to generate a visual or verbal response to be played on the first device ( audible or visual response, Para 0024) 

Regarding claim 8, Orr as above in claim 1, teaches , wherein the voice command implicates the control on the second device, wherein the at least one processor is configured to locate the second device on the network, and transmit the control signal to the second device to actuate the control ( location of the device, 0025, 0028, 0058) 

Regarding claim 9, Orr as above in claim 1, teaches , wherein the voice command implicates the control on the first device based on information related to the second device, and wherein the at least one processor is configured to: acquire the information related to the second device, prepare data based on the information, and transmit the control signal and the data to the first device to actuate the control ( second device could be a second light bulb, Fig 6-9) 

Regarding claim 12, arguments analogous to claim 1, are applicable. In addition Orr teaches a method which is performed by the voice assistance system of claim 1 ( Claim 1) 

Regarding claim 13, arguments analogous to claim 2, are applicable. 
Regarding claim 14, arguments analogous to claim 3, are applicable. 
Regarding claim 18, arguments analogous to claim 7, are applicable. 
Regarding claim 19, arguments analogous to claim 8, are applicable. 

Regarding claim 22, arguments analogous to claim 1, are applicable. In addition Orr  teaches a non-transitory computer-readable medium storing instructions which, when executed, cause one or more processors to perform a method of voice recognition for a plurality of devices, the method by the system described in claim 1 ( computer readable medium, Para 0038) 

Claims 5-6 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Orr ( US Pub: 20150348554) and further in view of Simon ( US Provisional: 62298393)  and further in view of Kennedy ( US Pub: 20140143666 ) and further in view of Matsuoka ( US Pub: 20160364963) 



However Matsuoka teaches wherein the at least one processor is further configured to determine whether the recognized user is an authorized user ( profile including the capabilities, Para 0081) 
It would have been obvious having the teachings of Orr and Kennedy to further include the concept of Matsuoka before effective filing date so that system can give individual access hence making the system more effective in terms of security and making the system more user friendly 

Regarding claim 6,  Orr modified by Simon and Kennedy  as above in claim 1, does not explicitly teaches the at least one processor is further configured to identify one or more devices associated with the user, including the second device 
However Matsuoka teaches the at least one processor is further configured to identify one or more devices associated with the user, including the second device ( devices user is linked to, Para 0081) 
It would have been obvious having the teachings of Orr and Kennedy to further include the concept of Matsuoka before effective filing date so that system can give individual access hence making the system more effective in terms of security and making the system more user friendly 

Regarding claim 16, arguments analogous to claim 5, are applicable. 
Regarding claim 17, arguments analogous to claim 6, are applicable. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orr ( US Pub: 20150348554) and further in view of Simon ( US Provisional: 62298393)  and further in view of Kennedy ( US Pub: 20140143666 ) and further in view of  Ho( US Pub:  20160307380) 

Regarding claim 11, Orr modified by Simon and Kennedy as above in claim 1, does not teaches  wherein the control to the second device includes open a door of the vehicle, collect data using sensors of the vehicle, media management, or output data on a display of the vehicle 
However Ho teaches , wherein the control to the second device includes open a door of the vehicle, collect data using sensors of the vehicle, media management, or output data on a display of the vehicle  (  unlocks the door of the autonomous vehicle, Para 0148) 
It would have been obvious having the teachings of Orr and Kennedy to further include the concept of Ho before effective filing date so that the digital assistant system can be used for vehicle system and able to authenticate the user. 


Regarding claim 20, arguments analogous to claim 11, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674